DETAILED ACTION
	The Information Disclosure Statement filed on January 28, 2020 has been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 105313913).
Li discloses a bogie comprised of a chassis, shown in full in figure 1 and having a pair of wheels mounted on front and rear axles and a primary suspension system 9. The bogie is further comprised of a motor 13, mounted to the chassis by a fastening carcass shown in figures 14 and 15. The carcass includes four bolts with two bolts above a center line and two bolts below a center line. The motor is operatively coupled to a gearbox, the gearbox is mounted on the axle of the wheelset, as shown in figure 3.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 105313913).
Li discloses the bogie as described above. However, Li does not specifically state that the motor has a mass greater than or equal to 900kg. It would have been an obvious design choice to one of ordinary skill in the art to have applied a motor with a weight of 900kg or more with the expected result of providing a motor with adequate size and power to propel the vehicle where it is mounted. 
Li discloses the bogie as described above. However, Li does not specifically state that the railway vehicle is capable of moving at speeds greater than or equal to 300 km/h. It is well known that high speed passenger trains are capable of traveling at high speeds in excess of 300 km/h. It would have been obvious design choice to one of ordinary skill in the art to have applied a motor and bogie like that of Li, as described above, in order to efficiently move a vehicle at a high rate of speed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rodet (CA 29998814), Hoffman (EP 3272614) and Rodet (FR3014397) all discloses various types of motorized vehicle bogies. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 10, 2022